Citation Nr: 0946784	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
March 1957 and from June 1957 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In February 2005, the Veteran testified before the 
undersigned at a videoconference hearing.  A copy of the 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
(including the previous Board remand) indicates that 
additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

As discussed in the Board remand in April 2009, a service 
treatment record from August 1963 indicated that the Veteran 
had chronic pain in his right trepezius area.  In a September 
1963 service treatment record, the Veteran again complained 
of pain in his right trapezius and noted that the pain had 
been present for three years.  Another service treatment 
record from October 1963 indicated that the Veteran was still 
having pain in his shoulders and upper back.  In January 
1964, the Veteran continued to have pain in his center 
thoracic region of his back.

A service treatment record from April 1970 indicated that the 
Veteran had pain in this right elbow when moving his fingers.  
Upon objective examination, the health care professional 
found pain and tenderness on the Veteran's right epicondyle 
and handgrip.  In August 1970, another service treatment 
report revealed that the Veteran complained of severe back 
pain.  The Veteran again complained of back pain at the 
center of his back, neck, and shoulders in a service 
treatment report from July 1971.

Based on the above, showing that the Veteran suffered from 
observable pain in multiple joints in service, the Board, in 
its April 2009 remand, afforded him a VA examination of his 
joints in June 2009.

In his June 2009 examination report, the examiner indicated 
that he reviewed the Veteran's claims file in conjunction 
with the evaluation.  However, in his opinion, the examiner 
stated that "[s]ervice records, as previously noted, were 
negative for arthritis."  

While there was no diagnoses for "arthritis" in service, 
the examiner did not mention the Veteran's multiple 
complaints of pain in various joints and whether that pain is 
related to his current conditions.  A review of the claims 
file would have revealed that the Veteran did, in fact, 
complain of painful joints in active service as discussed 
above.

In addition, the examiner opined that "it is not as likely 
as not that any degenerative changes in areas other than his 
neck (for which he has been previously been granted service-
connection) were the direct and proximate result of any 
incident or occurrence in the Service."  This medical 
opinion is unclear as the double negative implies that 
degenerative changes were the result of some occurrence in 
service.  However, the examiner added that "[i]n a similar 
manner, I see no evidence that he had manifestation of 
degenerative joint disease of multiple joints within one year 
of release from the Service."  

This internally inconsistent medical opinion and incomplete 
analysis of the Veteran's service treatment records renders 
the VA examination inadequate.  Medical examinations must be 
thorough and take into account the records of prior 
examinations and treatment.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Where existing examinations are inadequate 
for rating purposes, a VA examination will be authorized. 38 
C.F.R. § 3.326.  In addition, the Board has a legal 
obligation to return an insufficient examination ordered by 
the Board for corrective action.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a physician.  The claims 
file and a copy of this remand (as well as 
the April 2009 Board remand) must be 
provided to the examiner in conjunction 
with the examination, the examiner must 
review the claims file and annotate the 
report as to whether he or she reviewed 
the claims file.

The examiner is asked to state whether the 
Veteran suffers from arthritis at multiple 
sites, including but not limited to, his 
back, shoulders, arms, and fingers.

If the Veteran does have this disability, 
the examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that this condition had its 
onset during active service from September 
1952 to March 1957 and from June 1957 to 
December 1972, or had its onset one year 
after discharge from active service, or 
was caused by the Veteran's active 
service.  Particular attention should be 
given to the Veteran's service treatment 
records and his complaints of pain in 
multiple areas as discussed above.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered. The opinion should 
address the particulars of this veteran's 
medical history (especially his service 
treatment records) and the relevant 
medical science as applicable to this 
claim.

2.	Readjudicate the Veteran's claims on 
appeal. If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

